Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Cancelled Claims

Claims 1-10, 13 and 21 are cancelled.

Detailed Action
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 11, 12, 14-20 and  22-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yako (2017/0364072).

      With respect to claim 11, Yako teaches a method, comprising: detecting a sensor device (130) see figure 2,  for obstructing behavior of a person external to a motor vehicle (see para. 10); analyzing, using a behavior model 300 to determine the characteristic of the behavior (such as: a)  leaving groceries on top of the vehicle (para. 

With respect to claims 12 and 20, the interfering party is a pedestrian, with their foot on the bumper, an object on the surface, or themselves on the surface of the vehicle, see para. 23 and para. 32. 

With respect to claims 14 and 22, Yako teaches a navigation system 115 which inherently provides for a motor vehicle to drive on a road. Processor 300 and sensors 130 detect  when a person in interfering with the driving of the vehicle as set forth in  at least paragraphs, 10, 23, 24, 32 and 34.



With respect to claims 16 and 24, Yako teaches sending a message to a police or person in authority regarding the interfering behavior, see para. 24 or to send an alert, para. 23, lines 22-27.


     With respect to claims 17 and 25, Yako teaches providing a first message of an alert instructing the interfering party to get off of the vehicle Para. 23, lines 22-28. In the alternative, at para. 25,  the vehicle is driving to a police station, to the police or to a parking lot so that a message is transmitting alerting interested parties of the interfering party.
     With respect to claims 18 and 26, Yako teaches  triggering  a first alert, apparently anywhere.  However, if the party does not obey, the autonomous  vehicle  generates a second message in a parking lot or at a policy station altering the authorized parties of the interference. 

     With respect to claim 19, Yako teaches a motor vehicle (see figure 1); comprising a sensor 130; a control device 135, see figure 2; detecting a sensor device (130) see figure 2,  for obstructing behavior of a person external to a motor vehicle (see para. 10); analyzing, using a behavior model 300 to determine the characteristic of the behavior .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yako in view of the Well Known Prior Art MPEP 2144. 03.


Yako teaches a processor 300 for performing analysis of a behavior model.  The processor determines such behavior as  a)  leaving groceries on top of the vehicle (para. 23); b) placing their feet on the on the surface of the vehicle (para. 23); c) placing unauthorized objects inside of the vehicle; d) unauthorized person in the vehicle (para. 25) and e) unauthorized persons on the surface of the vehicle other than on the bumper. Therefore, Yako teaches a behavior model for looking at different categories of behavior which interfere with the vehicle mobility. 
     While it appears that processor 300 has learned the type of behavior that interferences with the operation of the autonomous vehicle, the  reference doesn’t show specific use of  machine learning and training the behavior model using a training algorithm. 
    Paragraphs 37-40 of Yako teach the computing system which can be used to implement the analysis of persons interfering with the autonomous vehicles. Clearly, Yako identified a plurality of different interference categories. 
While machine learning is not discussed, it would have been obvious  to one of ordinary skill in the art before the invention was filed, to replace the computing system taught by Yako, with one using a machine learning algorithm, for the purpose of specifically identifying behavior that is identified as interfering with the autonomous vehicle.  One of ordinary skill in the art would have known to replace  a first type of processing system  with yet another  having machine learning algorithms for the same purpose of analyzing human behavior.  Moreover, there is no advantage of using a machine learning algorithm over the processor 300 of Yako for both accomplish the same objected, namely learning interference behavior.

 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEROME GRANT II/Primary Examiner, Art Unit 2664